FILED
                                                                  May 04 2016, 6:11 am

                                                                       CLERK
                                                                   Indiana Supreme Court
                                                                      Court of Appeals
                                                                        and Tax Court




ATTORNEY FOR APPELLANT                                    ATTORNEYS FOR APPELLEE
Michael B. Troemel                                        Gregory F. Zoeller
Lafayette, Indiana                                        Attorney General of Indiana
                                                          Christina D. Pace
                                                          Deputy Attorney General
                                                          Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Reginald Lee Robinson,                                   May 4, 2016
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         12A02-1507-CR-784
        v.                                               Appeal from the Clinton Circuit
                                                         Court
State of Indiana,                                        The Honorable Bradley K.
Appellee-Plaintiff.                                      Mohler, Judge
                                                         Trial Court Cause No.
                                                         12C01-1311-FA-1067



Brown, Judge.




Court of Appeals of Indiana | Opinion 12A02-1507-CR-784| May 4, 2016                       Page 1 of 18
[1]   Reginald Lee Robinson appeals his convictions for two counts of attempted

      murder. Robinson raises one issue which we revise and restate as whether there

      is sufficient evidence to support the jury’s rejection of his insanity defense. We

      affirm.


                                       Facts and Procedural History

[2]   On November 8, 2013, Robinson spent several hours writing at a desk in the

      lower level of the Frankfort Library, which was his custom. At some point,

      Gladys Brewer and her four-year-old great granddaughter M.L. exited the

      library, and Robinson exited the library as well. Robinson attacked M.L.,

      stabbing her repeatedly in the face and hand with a screwdriver that was

      sharpened to a point. Brewer, who had never seen Robinson before, ran over to

      M.L., and Robinson struck Brewer in the face, stabbing her “in the head and

      dragging” the screwdriver. Transcript at 335. Robinson’s screwdriver became

      caught in Brewer’s book bag, and Brewer was able to pick up M.L. and carry

      her to a bench.


[3]   Andrea Slipher, the gardener for the library, saw that Robinson was walking in

      circles and was “just crying - kind of wailing.” Id. at 348. She heard him state

      “[t]hey wouldn’t leave me alone” over and over. Id. Slipher walked toward

      him and observed him lean against the side of the building and slide down until

      he was sitting. Robinson looked up at Slipher, said “[c]all the police and the

      ambulance,” and then dropped the screwdriver between his legs, and Slipher

      reached down and picked it up. Id. at 349.


      Court of Appeals of Indiana | Opinion 12A02-1507-CR-784| May 4, 2016      Page 2 of 18
[4]   Frankfort Police Sergeant Thomas Dillingham responded to a dispatch

      reporting that there were two females bleeding at the front of the library.

      Sergeant Dillingham approached Robinson, who was sitting on the sidewalk

      leaning against the building, and Robinson immediately told him that “they

      wouldn’t leave him alone and he couldn’t take it anymore and so he snapped”

      and then continued to mutter as Sergeant Dillingham was standing there that “I

      went berserk and I snapped.” Id. at 373. M.L. was sent by helicopter to Riley

      Children’s Hospital in Indianapolis, has undergone multiple surgeries, and may

      need additional surgeries. M.L. sustained numerous puncture wounds to her

      face, other wounds to her hand, and trauma to her left eye resulting in the loss

      of her sight in that eye. Brewer sustained puncture wounds on the left side of

      her head.


[5]   The State charged Robinson with two counts of attempted murder, aggravated

      battery as a class B felony, two counts of criminal confinement as class B

      felonies, battery resulting in serious bodily injury to a person less than fourteen

      years of age as a class B felony, and two counts of battery by means of a deadly

      weapon as class C felonies. Robinson filed a notice that he intended to assert

      the defense of mental disease or defect, and the court appointed Dr. Vernon

      Little, M.D., and Dr. Jeffrey Wendt, Ph.D., to evaluate him.


[6]   At Robinson’s trial, the jury heard testimony from, among others, Dr. Little,

      Dr. Wendt, Slipher, Sergeant Dillingham, Robinson’s brother Geoff, and

      Sharon Hayden, who had given Robinson a ride to the library the day of the

      attacks. Slipher testified that the words “[t]hey wouldn’t leave me alone” were

      Court of Appeals of Indiana | Opinion 12A02-1507-CR-784| May 4, 2016       Page 3 of 18
      the first words she heard Robinson say, although not to her in particular, and

      that the words “[c]all the police and the ambulance” were the first words that

      Robinson said directly to her. Id. at 365. Sergeant Dillingham testified that,

      upon his arrival at the library, Robinson immediately informed him that he had

      snapped. Robinson’s brother Geoff testified that Robinson had “snapped a few

      times in his temper” but that it was verbal and he did not observe violence by

      Robinson. Id. at 667.


[7]   Dr. Little testified regarding his educational and professional background and

      his experience working with the mentally ill. He testified that he had personally

      met with and evaluated Robinson and he concluded that Robinson suffered

      from a mental disease and substantial defect but that he could appreciate the

      wrongfulness of his actions. On cross-examination, Dr. Little indicated that

      Robinson had been transported to his office for the interview, that at some point

      there was a fire alarm that caused everyone to evacuate the building, and that

      he did not continue the interview after the evacuation.1 Dr. Little further

      indicated he was familiar with the details of the stabbing, and, when asked what

      information he drew upon to familiarize himself with those details, he stated

      that most of it came from other records that were made available to him. He

      stated that his belief from the records was that Robinson was not acquainted




      1
        Dr. Little stated he had met with Robinson for approximately one and one-half hours, Robinson’s counsel
      stated that Robinson disputes that time, Dr. Little indicated he was not sure about the time and that the time
      he gave was approximate, and, when asked if he recalled being interrupted after less than an hour because of
      a fire alarm, Dr. Little replied that there was a fire alarm. Dr. Little later testified: “I think it was more than
      the uh hour. But it could have been certainly less than that.” Transcript at 881.

      Court of Appeals of Indiana | Opinion 12A02-1507-CR-784| May 4, 2016                                   Page 4 of 18
      with the victims, that he was aware the crime took place in public during the

      day, that he was aware Robinson had been in the library prior to the offense,

      and that he did not remember the name of a bystander. When asked if he was

      aware of what Robinson said to the bystander, Dr. Little responded that he

      recalled that Robinson said to call the police. Dr. Little indicated that he did

      not have any notes from his meeting with Robinson and, when asked if he

      prepared his report three months after he had met with him, replied that was

      approximately when he filed his report. Dr. Little agreed that he had said in his

      report that Robinson is chronically mentally ill, testified that he believed that

      the diagnosis of schizophrenia was the most likely diagnosis, and acknowledged

      that he had written in his report that Robinson’s actions of attacking the victims

      certainly related to his mental illness.


[8]   On questioning by the deputy prosecutor, Dr. Little stated that his report

      indicated that Robinson’s persecutory delusions involved a preoccupation and

      sensitivity to what he perceived to be loud and disruptive noises. He testified

      that Robinson did not give him many specifics about the attacks, that he did

      indicate that he could not control himself at that point, and that he did not go

      into details about what he was thinking. Dr. Little testified that Robinson

      indicated he was startled by a loud noise which caused his loss of control, that

      Robinson would have been able to understand that what he was doing was

      wrongful, that being startled by its nature is a transient event, and that after the

      initial startle Robinson would, based on his records, be able to refrain from

      doing anything. Dr. Little agreed that repeatedly stabbing was a more


      Court of Appeals of Indiana | Opinion 12A02-1507-CR-784| May 4, 2016       Page 5 of 18
      protracted response rather than a simple startled reflex, and that sixty to seventy

      percent of his case load involves people with schizophrenia. When asked the

      significance in his opinion of the fact Robinson said to call the police, Dr. Little

      testified that the statement suggests some awareness that he was doing

      something criminal.


[9]   Dr. Wendt testified regarding his educational and professional background, that

      he had personally met with and evaluated Robinson, and that he concluded that

      Robinson suffered from a severe mental illness that interfered with his

      perception of reality during the time in question and his appreciation of the

      wrongfulness. He testified regarding his methodology and that he was provided

      with materials related to the case, including police reports, and Robinson’s prior

      treatment records. He testified that Robinson believed there was a conspiracy

      against him, that he had described how he had noticed M.L. and her

      grandmother leave the library immediately before him, that he crossed paths

      with M.L., who was making noises, that he perceived this to be part of the

      conspiracy and was overwhelmed by his paranoid delusions, and that he

      spontaneously attacked her. Dr. Wendt testified that, based on his interview,

      Robinson’s statement “they won’t leave me alone” was not referring to the

      victims in this case but to the people who he believed had been after him for

      years. Id. at 920. He testified that, when he asked Robinson why he did not

      run after the attacks, Robinson said that he did not see any point in it, that

      everybody knew him and knew what was happening, and that he “was hoping

      this would force them to show their hand.” Id. at 921.


      Court of Appeals of Indiana | Opinion 12A02-1507-CR-784| May 4, 2016       Page 6 of 18
[10]   Additionally, Sharon Hayden testified that she worked at a clinic which was

       about a block from the library, that she regularly gave Robinson a ride from his

       home to the clinic and he would often spend a portion of his day at the library,

       and that she had given him a ride the day of the attacks. She testified that

       Robinson was very intelligent and he was lucid and oriented. She stated that, at

       some time, she and her husband offered to give him a television, that he replied

       that he did not think he was “in the right frame of mind . . . for a TV,” and that,

       in 2010 or 2011 when talking to him about applying for assistance, she

       understood him to say that he was hearing voices, that she believed he made

       that statement because it could help him obtain the assistance, and that

       Robinson never made any other similar statements to her. Transcript at 586.

       Hayden testified that, when she gave Robinson a ride, they would talk about

       things that happened in town and things he had read at the library, and that

       nothing about their conversations suggested that Robinson was mentally ill or

       dangerous in any way. She stated she never observed Robinson in a situation

       she thought was dangerous to himself or others, that he has a good moral

       compass, and that he knows right from wrong. She also testified that, on the

       morning of the attacks, she gave him a ride, that he said that some guys in a

       black Camaro had harassed him when he had been out in his yard the previous

       day, but that everything seemed fine and he was joking and laughing.


[11]   The jury found Robinson guilty but mentally ill on all counts as charged. The

       court sentenced him to thirty-five years for the attempted murder of M.L. and




       Court of Appeals of Indiana | Opinion 12A02-1507-CR-784| May 4, 2016       Page 7 of 18
       thirty years for the attempted murder of Brewer, ordered that the sentences be

       served consecutively, and vacated the other counts.


                                                    Discussion

[12]   The issue is whether there is sufficient evidence to support the jury’s rejection of

       Robinson’s insanity defense. When reviewing a jury’s verdict which rejected

       the defense of insanity, we will not reweigh evidence, reassess witness

       credibility, or disturb reasonable inferences made by the trier of fact. Myers v.

       State, 27 N.E.3d 1069, 1074 (Ind. 2015) (citing Galloway v. State, 938 N.E.2d
699, 709 (Ind. 2010) (citing Thompson v. State, 804 N.E.2d 1146, 1149-1150

       (Ind. 2004)), reh’g denied), reh’g denied. “[A] finding that a defendant was not

       insane at the time of the offense warrants substantial deference from reviewing

       courts.” Id. (citing Galloway, 938 N.E.2d at 709 (citing Barany v. State, 658
N.E.2d 60, 63 (Ind. 1995))). Thus, when a defendant claims that an insanity

       defense should have been successful, the conviction will be set aside only

       “when the evidence is without conflict and leads only to the conclusion that the

       defendant was insane when the crime was committed.” Id. (quoting Galloway,

       938 N.E.2d at 710 (quoting Thompson, 804 N.E.2d at 1149)).


[13]   Robinson contends that the verdicts of guilty but mentally ill are contrary to law

       and the jury should have found him not responsible by reason of insanity. He

       argues that the basis of Dr. Little’s opinion was almost non-existent, that Dr.

       Little saw him for less than an hour, that he took no notes and prepared his

       report three months after the meeting, and that he relied upon other records

       available to him. Robinson argues that Dr. Little believed that the first thing he
       Court of Appeals of Indiana | Opinion 12A02-1507-CR-784| May 4, 2016      Page 8 of 18
       said after the stabbing was “call the police” when in fact the testimony shows

       that he said “call the police” well after he was walking around in circles stating

       “they won’t leave me alone.” Appellant’s Brief at 14. Robinson asserts Dr.

       Little’s opinion does not qualify as credible and contends his convictions must

       be reversed.


[14]   The State maintains that the evidence was sufficient to support the jury’s

       decision and that Dr. Little based his opinion that Robinson was able to

       appreciate the wrongfulness of his conduct at the time of the offense on the fact

       Robinson was able to control himself after an initial startle and the stabbing was

       a protracted response, and that his first words directed to another person were

       “call the police.” Appellee’s Brief at 11. The State argues that Robinson’s

       challenges to Dr. Little’s testimony were placed before the jury and the jury still

       credited his testimony. The State also contends that other lay testimony

       supports the conclusion that Robinson was sane at the time of his offense, and

       that Robinson’s argument is an inappropriate invitation “to re-assess the ‘battle

       of the experts’ that played out before the jury.” Id. at 13.


[15]   To be convicted of a criminal offense, the State must prove each element of the

       offense beyond a reasonable doubt. Myers, 27 N.E.3d at 1074-1075 (citing Ind.

       Code § 35-41-4-1(a)). Criminal responsibility can be avoided if the defendant

       can successfully raise and establish the “insanity defense.” Id. at 1075 (citing

       Galloway, 938 N.E.2d at 708; Ind. Code § 35-41-3-6(a)). To successfully assert

       this defense, an individual must prove by a preponderance of the evidence: “(1)

       that he or she suffers from a mental illness and (2) that the mental illness

       Court of Appeals of Indiana | Opinion 12A02-1507-CR-784| May 4, 2016      Page 9 of 18
       rendered him or her unable to appreciate the wrongfulness of his or her conduct

       at the time of the offense.” Id. (citing Galloway, 938 N.E.2d at 708). Thus,

       proof of mental illness alone is insufficient. Id. (citations omitted).


[16]   Robinson asserted an insanity defense, and the jury found him guilty but

       mentally ill. The parties do not dispute that Robinson suffered from a mental

       illness, and the question for purposes of his insanity defense is whether his

       mental illness prevented him from understanding the wrongfulness of his

       conduct at the time of the offense. See id. (noting it was not disputed that Myers

       suffered from a mental illness and that therefore the only remaining question for

       the purposes of his insanity defense was whether his mental illness prevented

       him from understanding the wrongfulness of his conduct at the time of the

       offense). “It is for the trier of fact to determine whether the defendant

       appreciated the wrongfulness of his conduct at the time of the offense.” Id.

       (citing Thompson, 804 N.E.2d at 1149). The defendant is in the position of

       having to appeal a negative judgment. Id. A reviewing court will reverse only

       when the evidence is without conflict and leads only to the conclusion that the

       defendant was insane when the crime was committed. Id. The reviewing court

       will not reweigh the evidence or assess the credibility of witnesses but will

       consider only the evidence most favorable to the judgment and the reasonable

       and logical inferences to be drawn therefrom. Id.


[17]   In addition, the Indiana Supreme Court has noted that Indiana precedent has

       clearly established that unanimous expert testimony alone is not determinative

       where there is conflicting lay opinion testimony or demeanor evidence also

       Court of Appeals of Indiana | Opinion 12A02-1507-CR-784| May 4, 2016        Page 10 of 18
       presented at trial. See id. (citing Cate v. State, 644 N.E.2d 546, 547 (Ind. 1994)

       (explaining that this Court has “never held expert testimony to be conclusive”)).

       The Court observed that, in previous cases where insanity defenses were

       unsuccessful even in light of non-conflicting expert testimony that the

       defendants were insane at the time of the offense, it had upheld the convictions

       “because the evidence as to the defendant’s insanity was in conflict and thus

       sufficient to sustain the trier of fact’s determination of sanity.” Id. at 1075-1076

       (citing Galloway, 938 N.E.2d at 710 (citing Thompson, 804 N.E.2d at 1150;

       Gambill v. State, 675 N.E.2d 668, 672 (Ind. 1996), reh’g denied; Barany, 658
N.E.2d at 64; Cate, 644 N.E.2d at 548; Rogers v. State, 514 N.E.2d 1259, 1261

       (Ind. 1987); Green v. State, 469 N.E.2d 1169, 1172 (Ind. 1984))). The Court

       noted that, in each instance, “there has been other sufficient probative evidence

       from which a conflicting inference of sanity reasonably could be drawn.” Id. at

       1076 (citing Galloway, 938 N.E.2d at 710). The Court further noted that, for

       example, demeanor evidence, “when considered in light of the other evidence”

       can permit a jury to draw a reasonable inference of sanity. Id. (citing Galloway,

       938 N.E.2d at 712 (citing Thompson, 804 N.E.2d at 1149)). The Court held this

       is true because “testimony regarding behavior before, during, and after a crime

       may be more indicative of actual mental health at [the] time of the crime than

       mental exams conducted weeks or months later.” Id. (citing Thompson, 804
N.E.2d at 1149 (citing Barany, 658 N.E.2d at 64)).


[18]   Dr. Little’s testimony is probative evidence that Robinson was not insane when

       he committed the attacks, despite its conflict with Dr. Wendt’s testimony, and

       Court of Appeals of Indiana | Opinion 12A02-1507-CR-784| May 4, 2016      Page 11 of 18
the jury was free to find Dr. Little’s opinion persuasive. See Lawson v. State, 966
N.E.2d 1273, 1281 (Ind. Ct. App. 2012) (noting that one expert’s testimony was

probative evidence that the defendant was sane when she committed the crimes,

despite its conflict with the testimony of another expert, and that the jury was

free to credit the first expert’s opinion over the second expert’s opinion), trans.

denied. The jury, in assessing the weight of Dr. Little’s conclusions, was able to

consider his testimony regarding the length of his interview of Robinson, the

fact he drew upon other records available to him to familiarize himself with the

details of the stabbing, and the fact he did not have any notes from his meeting

with Robinson. Further, Robinson’s counsel thoroughly cross-examined Dr.

Little in an attempt to point out the possible shortcomings or weaknesses of his

evaluation of Robinson and his conclusion regarding Robinson’s sanity at the

time of the attacks. We acknowledge that the interviews by Dr. Little and Dr.

Wendt occurred well after the stabbings and, as Judge Mathias notes in his

concurring opinion, that our criminal justice system would be better served if

psychiatric examinations of defendants occurred shortly after arrest and before

the administration of medication. This would greatly assist the trier of fact in

determining whether a defendant’s mental illness rendered him or her unable to

appreciate the wrongfulness of his or her conduct at the time of the offense.

Even so, the trier of fact may take into account the delay between the time of an

offense and an examination of the defendant in assessing the weight of the

examiner’s testimony or a report prepared by the examiner.




Court of Appeals of Indiana | Opinion 12A02-1507-CR-784| May 4, 2016      Page 12 of 18
[19]   Moreover, as reiterated by the Indiana Supreme Court, even unanimous expert

       testimony is not determinative where there is conflicting lay opinion testimony

       or demeanor evidence, and testimony regarding behavior before, during, and

       after a crime may be more indicative of actual mental health than the

       subsequent mental exams. See Myers, 27 N.E.3d at 1075-1076. Here, the record

       shows that, in addition to the testimony of Dr. Little and Dr. Wendt, the jury

       heard significant lay testimony and other evidence regarding Robinson’s

       behavior before, at the time of, and after his attacks on Brewer and M.L.,

       including from the responding officers and from Hayden regarding her previous

       interactions with him and his behavior the morning of the stabbings. To the

       extent reasonable minds could interpret a conflict in the evidence regarding

       Robinson’s sanity at the time of the offense, a jury could nevertheless

       determine, based on the expert and lay testimony presented, that Robinson

       demonstrated an understanding that stabbing people is wrong, and it is not the

       role of the court on appeal to reweigh the evidence presented at trial and make a

       determination as to which of those inferences the jury should have made. See

       id. at 1078.


[20]   Based upon the record, we conclude it was possible for the jury to have made a

       reasonable inference that Robinson, while mentally ill, was able to appreciate

       the wrongfulness of his conduct at the time of the offense and to reject his

       insanity defense. See id. at 1077-1078 (holding that, based upon the

       circumstantial evidence provided, it was possible for a reasonable jury to

       conclude that Myers was able to appreciate the wrongfulness of his conduct at


       Court of Appeals of Indiana | Opinion 12A02-1507-CR-784| May 4, 2016      Page 13 of 18
       the time of the offense and that, although there was evidence that could also

       support the conclusion that Myers was insane at the time of the crime, it need

       only be demonstrated that inferences may reasonably be drawn which support

       the finding of guilt and it is not within the purview of the court on appeal to

       reverse the jury’s verdict simply because a “more reasonable” inference could

       be made, and affirming Myers’ convictions on four counts of attempted

       murder); Lawson, 966 N.E.2d at 1278-1283 (noting the jury was free to credit

       the opinion of one expert over the other and that there was independent lay

       witness testimony tending to corroborate the expert’s opinion that the

       defendant was sane, and holding there was sufficient evidence to support the

       jury’s rejection of the defendant’s insanity defense).


                                                    Conclusion

[21]   For the foregoing reasons, we affirm Robinson’s convictions for two counts of

       attempted murder.


[22]   Affirmed.


       Kirsch, J., concurs.


       Mathias, J., concurs with separate opinion.




       Court of Appeals of Indiana | Opinion 12A02-1507-CR-784| May 4, 2016     Page 14 of 18
                                                  IN THE
           COURT OF APPEALS OF INDIANA

       Reginald L. Robinson,                                     May 4, 2016

       Appellant-Defendant,                                      Court of Appeals Case No.
                                                                 12A02-1507-CR-784
               v.

       State of Indiana,
       Appellee-Plaintiff




       Mathias, Judge, concurring.

[23]   I concur with my colleagues.


[24]   However, I write separately to point out yet again the inadequacy of our

       criminal justice system when confronted with defendants who are mentally ill.

       Psychiatric examinations of a defendant who likely suffers from serious mental

       illness should occur shortly after arrest and before any administration of

       psychotropic medication in jail to more accurately determine whether the
       Court of Appeals of Indiana | Opinion 12A02-1507-CR-784| May 4, 2016                  Page 15 of 18
       defendant could have possibly had the requisite scienter or mens rea at the time of

       the crime. As I have previously stated:

               Our criminal justice system needs an earlier and intervening
               procedure to determine competency retroactively to the time of
               the alleged crime. Perhaps we as a society need to consider the
               concept of a defendant being unchargeable because of mental
               illness under Indiana Code section 35-41-3-6, and not just guilty
               but mentally ill under Indiana Code section 35-36-2-1, et seq. In
               either case, the commitment proceedings provided for in Indiana
               Code section 35-36-2-4 would both protect society and best care
               for the defendant involved.


               Whether such a procedure is promulgated by the Indiana
               Supreme Court through its rule-making process or by the Indiana
               General Assembly through statute, it is time for the truly long-
               term, incompetent criminal defendant to have an earlier and
               intervening opportunity for a determination of his or her
               competency at the time of the crime alleged. Such a procedure
               convened soon after arrest, rather than years later when stale
               evidence and dim or non-existent memories are all that are left,
               or never, would best serve society and the defendant.


       Habibzadah v. State, 904 N.E.2d 367, 371 (Ind. Ct. App. 2009) (Mathias, J.,

       concurring).


[25]   In this case, the stabbings occurred on November 8, 2013, and Robinson was

       charged on November 12, 2013. It was more than six months before the trial

       court issued its order appointing Dr. Wendt and Dr. Little. Dr. Little

       interviewed Robinson on August 4, 2014, for approximately one hour. Dr.

       Wendt interviewed Robinson on August 6, 2014, for approximately two-and-


       Court of Appeals of Indiana | Opinion 12A02-1507-CR-784| May 4, 2016     Page 16 of 18
       one-half hours. These two interviews took place almost nine months after the

       acts that led to Robinson’s arrest and charges, when a delay of even nine days

       might well have caused inaccurate assessment.


[26]   The doctors agreed that Robinson suffers from chronic mental illness, but only

       Dr. Little believed that Robinson was able to appreciate the wrongfulness of his

       conduct. Also, “[o]ur cases have consistently held that conflicting credible expert

       testimony is sufficiently probative of sanity.” See Galloway v. State, 938 N.E.2d
699, 710 (Ind. 2010) (emphasis added).


[27]   I believe that the trial court should have concluded that Dr. Little’s testimony

       lacked credibility, as a matter of law, under its gatekeeping authority regarding

       expert testimony Ind. Evid. Rule 702; Halterman v. Adams County Bd. of Com’rs,

       991 N.E.2d 987, 989-90(Ind. Ct. App. 2013) (citing Burp v. State, 612 N.E.2d
169, 172 (Ind. Ct. App. 1993)). After his brief interview with Robinson, Dr.

       Little reviewed his medical records and the police reports but did not review the

       video of the stabbing. He did not take any notes during his interview with

       Robinson. Three months later, without any notes of that interview, he prepared

       and filed his report with the trial court. At trial, Dr. Little also testified that he

       was not aware that immediately after the stabbing, Robinson was walking

       around in circles “wailing” and stating over and over ,“[t]hey wouldn’t leave

       me alone.” Tr. pp. 348, 880-81. Refusing to admit Dr. Little’s opinion because

       of these serious inadequacies would have left the jury with Dr. Wendt’s

       testimony which found that Robinson was incapable of forming the requisite

       scienter at the time of the criminal act.

       Court of Appeals of Indiana | Opinion 12A02-1507-CR-784| May 4, 2016         Page 17 of 18
[28]   Yet, in Indiana, juries are empowered to ignore expert testimony, in favor of

       the testimony of the lay witnesses. With such a horrendous sequence of events,

       the jury chose to do so at Robinson’s trial. See Myers v. State, 27 N.E.3d 1069

       (Ind. 2015). When faced with acts such as those committed by Robinson, I can

       understand the jury’s emotion and its desire to protect society by placing a

       defendant like Robinson behind bars for the rest of his life, rather than

       considering the logic of a lifetime of treatment in a secure mental health facility.

       It is a difficult decision for a judge to overturn such a verdict. “Indiana

       precedent has clearly established that unanimous expert testimony alone is not

       determinative where there is conflicting lay opinion testimony or demeanor

       evidence also presented at trial” See id. at 1075. I am therefore constrained to

       concur.




       Court of Appeals of Indiana | Opinion 12A02-1507-CR-784| May 4, 2016        Page 18 of 18